Name: Regulation (EEC) No 1496/68 of the Council of 27 September 1968 on the definition of the customs territory of the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 436 Official Journal of the European Communities 28.9.68 Official Journal of the European Communities No L 238/ 1 REGULATION (EEC) No 1496/68 OF THE COUNCIL of 27 September 1968 on the definition of the customs territory of the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, matters concerning customs legislation, expressly refer ; Whereas the customs territory of the Community comprises, in principle, the whole of the territories of the Member States ; whereas it is nevertheless necess ­ ary to take into account in particular the inter- ' national conventions concluded by certain Member States before the entry into force of the Treaty which have the effect of limiting or extending their customs territory, and also the Protocol on German Internal Trade and Connected Problems ; Whereas there should be no prejudicial effect on the customs system applicable to the continental shelf or that applicable to waters and foreshores situated be ­ tween the coast or shore and the limit of territorial waters or on the provisions applicable in accordance with Community regulations to be adopted with regard to free zones ; Haying regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Par ­ liament1 ; Having regard to the Opinion of the Economic and Social Committee; Whereas the Community is based upon a customs union; Whereas the establishment of the customs union is governed in the main by Chapter 1 of Title I of the Treaty ; whereas that Chapter contains a series of specific provisions dealing, in particular, with the elimination of customs duties beween Member States, the setting up and progressive introduction of the Common Customs Tariff and also the autonomous alteration of suspension of * the duties therein ; whereas, while Article 27 provides that, before the end of the first stage, Member States shall , in so far as may be necessary, take steps to approximate their provisions laid down by law, regulation or adminis ­ trative action in respect of customs matters , that Article does not - empower the institutions of the Community to make binding provisions in that field ; whereas, however, a thorough examination under ­ taken jointly with Member States has shown the need to determine the customs territory of the Com ­ munity in a regulation ; HAS ADOPTED THIS REGULATION : Article 1 The customs territory of the Community shall com ­ prise the following territories :  the territory of the Kingdom of Belgium;  the German territories to which the Treaty establishing the European Economic Community applies except the Island of Heligoland and the territory of Biisingen (Treaty of 23 November 1964 between the Federal Republic of Germany and the Swiss Confederation); Whereas the customs union referred to in Article 9 of the Treaty comprises a single customs territory to which Community acts, in particular in respect of the territory of the French Republic, except the overseas territories ; the territory of the Italian Republic, excepting the communes Livigno and Campione d'ltalia communes and the national waters of Lake Lugano which are between the bank and the political frontier of the area between Ponte Tresa and Porto Ceresio ;1 OJ No C 66, 2.7.1968 , p . 39 . 437Official Journal of the European Communities  the territory of the Grand Duchy of Luxembourg;  the territory of the Kingdom of the Netherlands in Europe. of the Protocol on that trade and connected prob ­ lems, in particular German rules on German cus ­ toms territory . Article 2 Article 4 This Regulation shall not affect : The territories situated outside the territory of Member States and covered by the Annex to this Regulation shall, taking the conventions and treaties applicable to them into account, be considered to be part of the customs territory of the Community.  the customs system applicable to the continental shelf or that applicable to the waters and fore ­ shores situated between the coast or shore and the limit of territorial waters ; or  the provisions applicable in accordance with Community rules to be adopted with regard to free zones . Article 3 This Regulation shall not prejudice the present system of German internal trade within the meaning This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 September 1968 . For the Council The President G. MEDICI ANNEX to Council Regulation (EEC) No 1496/68 of 27 September 1968 1 . GERMANY : The Austrian territories of Jungholz and Mittelberg as defined in the following treaties :  with regard to Jungholz  Treaty of 3 May 1868 (Bayerisches Regierungsblatt 1868 , p. 1245 ) ;  with regard to Mittelberg  Treaty of 2 December 1890 (Reichsgesetzblatt 1891 , p . 59) 2 . FRANCE : The territory of the Principality of Monaco as defined in the Customs Convention signed in Parisbn 18 May 1963 (Official Journal of 27 September 1963 , p. 8679 ) 3 . ITALY : The territory of the Republic of San Marino as defined in the Convention of 31 March 1939 (Law of 6 June 1939 , No 1220).